Citation Nr: 1047827	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as neck pain, to include as secondary to a 
service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2008, the Veteran testified before the undersigned Acting 
Veterans Law Judge (AVLJ).  A transcript of this hearing is 
associated with the claims folder.

In October 2008 and August 2009, the Board remanded the Veteran's 
claim for further development.

This case was previously before the Board in June 2010 when it 
was referred to the Veterans Health Administration (VHA) for a 
medical expert opinion.  An opinion was obtained in July 2010 and 
a copy of this opinion was sent to the appellant and his 
representative in September 2010.


FINDING OF FACT

The weight of the competent evidence demonstrates that the 
currently diagnosed cervical spine disability is not related to 
the Veteran's active service or a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a current cervical spine disability 
that is due to disease or injury that was incurred in or 
aggravated by active service and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in August 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Although the notice provided did not address either the 
rating criteria or effective date provisions that are pertinent 
to the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
October 2008 the Board remanded the Veteran's claim for attempts 
to be made to obtain copies of the Veteran's treatment records 
for a neck condition form the Chesapeake, Virginia, Tricare 
Outpatient Treatment Center dated since August 2005, and for the 
Veteran to be afforded a VA medical examination regarding the 
etiology of the Veteran's disability.

In August 2009 the Board remanded the Veteran's claim for the 
Veteran to be requested to provide or authorize VA to obtain any 
treatment records related to an August 2005 work-related neck 
injury; for attempts to be made to attempt to obtain and 
associate with the claims file all unassociated VA treatment 
records, records of treatment from the Tricare Prime Outpatient 
Clinic in Chesapeake, Virginia, and records of treatment from the 
Portsmouth Naval Medical Center; and for the Veteran to be 
afforded a VA medical examination regarding the etiology of the 
Veteran's disability.

In October 2009 an attempt was made to obtain records of the 
Veteran's treatment from the Portsmouth Naval Medical Center.  In 
a response, dated in October 2009, the Portsmouth Naval Medical 
Center indicated that they did not reveal any inpatient records 
regarding the Veteran and that their computer system indicated 
that the Veteran's inpatient/outpatient treatment records were 
located at the NNSY Portsmouth in Portsmouth, Virginia, and TCP 
Chesapeake in Chesapeake, Virginia.  In December 2009 the Veteran 
was notified of the attempt to obtain the Veteran's treatment 
records from Portsmouth Naval Medical Center and that a request 
had been sent to NNSY Portsmouth.  In addition, in December 2009 
the Veteran was notified that, pursuant to his submitted 
authorizations dated in October 2009, requests were sent to the 
TCP Chesapeake and Armstrong Wellness Clinic for the Veteran's 
records.  In November 2009 records regarding the Veteran's 
treatment were received from the Armstrong Wellness Clinic.  
Subsequently, pursuant to the Veterans authorization for release 
of records, records from TRICARE Prime (Champus) were received 
and associated with the claims file.

In a letter dated in February 2010 the Veteran was notified that 
two requests had been sent to the NNSY Portsmouth.

In December 2008 and March 2010 the Veteran was afforded VA 
medical examinations pursuant to the Board's remands.

As such, the Board is thus satisfied that the RO has 
substantially complied with the orders of the October 2008 and 
August 2009 remands.  See Dyment v. West, 13 Vet. App. 141, 146- 
47 (1999) (regarding substantial compliance); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).

The Veteran has been afforded a hearing before an Acting Veterans 
Law Judge in which he presented oral argument and additional 
documentary evidence in support of his claims.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
3.103(c)(2) requires that the Veterans Law Judge who chairs a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.

Here, although the AVLJ during the hearing did not explicitly 
note the bases of the prior determinations or note the elements 
of the claim that were lacking to substantiate the Veteran's 
claim for service connection, the Veteran's representative 
demonstrated actually knowledge of this information.  The 
representative's questions specifically elicited responses 
designed to show that the Veteran met the requirements for 
service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (explaining that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim).  Moreover, the AVLJ 
asked specific questions directed at identifying any additional 
evidence available and the etiology of the Veteran's cervical 
spine disability.  Accordingly, the Veteran is not shown to be 
prejudiced.

In addition, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), 
nor has he identified any prejudice in the conduct of the Board 
hearing.  By contrast, the hearing focused on the elements 
necessary to substantiate the claim, and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim.  As such, the Board 
finds that, consistent with Bryant, the AVLJ complied with the 
duties set forth in 38 C.F.R. § 3.103(c)(2).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, where a Veteran served 90 
days or more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of such 
service, such diseases shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Evidence of 
a temporary flare-up, without more, does not satisfy the level of 
proof required to establish an increase in disability.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran in this case contends that he sustained a cervical 
spine injury in service as a result of a motorcycle accident.  In 
the alternative, he argues that his cervical spine disability is 
secondary to his service-connected lumbar spine disability.

Service treatment records (STRs) associated with the claims file 
reveal that the Veteran was involved in a motorcycle accident in 
July 1986.  Records associated with this incident document the 
Veteran's complaints of low back, knee, and ankle pain, but there 
was no diagnosis of or treatment for a cervical spine or neck 
disability.  The Veteran was subsequently afforded a clinical 
evaluation and physical examination in May 1998 prior to 
retirement from service.  No evidence of a cervical spine or neck 
disability was found at that time.  

The first pertinent post-service evidence of record is dated 
August 2005.  The Veteran reported subjective complaints of 
chronic neck pain, among other conditions, at the time of a 
Tricare Prime Outpatient Clinic (TPOC) treatment appointment.  He 
also reported a grinding sensation and pain in the posterior 
cervical spine with decreased range of motion, but denied 
radicular symptoms.  

A notation on the August 2005 treatment note indicates that the 
reason for the appointment was three-fold:  (1) "visit for: 
issue medical certificate;" (2) "patient education - injury 
prevention;" and (3) "assessment of patient condition work 
related."  A physical examination of the Veteran's cervical 
spine showed decreased range of motion.  No evidence of 
tenderness to palpation or painful motion was found at that time.  
X-rays of the Veteran's cervical spine were interpreted to show 
evidence of severe degenerative joint disease (DJD) at C5-6.  See 
also September 2005 follow-up TPOC treatment note.  

In December 2005, the Veteran presented to Portsmouth Naval 
Medical Center (PNMC) for a new patient physical therapy 
examination.  The Veteran reported subjective complaints of neck 
pain with "constant" grinding and clicking for approximately 
two years.  The Veteran indicated that this condition was getting 
progressively worse, but he denied numbness, tingling, radiating 
pain, or decreased range of motion.  Following a physical 
examination, the physical therapist diagnosed the Veteran as 
having cervical spine osteoarthritis.  

The Veteran reported continued neck pain with clicking and 
grinding in January 2006 at the time of a PNMC outpatient 
appointment.  The Veteran denied upper extremity weakness, 
numbness, or paresthesias.  A physical examination revealed 
decreased range of motion.  No evidence of tenderness to 
palpation, or nerve root / cord compression was noted.  A 
neurological examination was unremarkable, with intact sensation, 
5/5 strength, and +2 deep tendon reflexes in the upper and lower 
extremities.  The impression was degenerative disc disease (DDD).

In April 2007 the Veteran was noted to have decreased back and 
neck pain.  He was diagnosed with intervertebral disc 
degeneration of the cervical spine.  In August 2007 the Veteran 
was diagnosed with chronic neck pain with no evidence of cervical 
radiculopathy.

The Veteran testified before the undersigned AVLJ in June 2008.  
In particular, he expressed his opinion that his currently 
diagnosed cervical spine disability was related to service, and 
specifically, to the in-service motorcycle accident described 
above.  The Veteran also denied having any post-service neck 
injuries or accidents.  See hearing transcript, p.16.

In statements dated in October 2009 and December 2009 the Veteran 
has contended that for his neck condition to have progressed to 
its current severity it must have existed since at least the time 
of the motorcycle accident in 1986.

In a November 2008 follow-up TPOC treatment note, the Veteran 
reported chronic cervical pain and stated that he took Ultram on 
an as needed basis.  The examiner diagnosed the Veteran as having 
intervertebral disc degeneration of the cervical spine.

The Veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in December 2008.  Based on a thorough review 
of the Veteran's claims file as well as a physical examination of 
the Veteran's cervical spine, the examiner diagnosed the Veteran 
as having cervical spine strain with degenerative changes, mostly 
at C5-6.  The examiner opined that the Veteran's currently 
diagnosed cervical spine disability was not caused by or the 
result of his active duty service.  In support of this 
contention, the examiner noted that the Veteran's STRs were 
negative for a diagnosis of or treatment for neck or cervical 
spine problems, and that the first pertinent post-service 
evidence such a condition was not until 2005, many years after 
retirement from service.  The examiner was unable to resolve the 
issue of secondary service connection without resorting to 
speculation.

In October 2009 a private chiropractor stated that the extent of 
the degenerative disc disease revealed on the lateral cervical x-
ray was at least equal to if not slightly greater than that on 
the lateral lumbar x-ray.  Based upon these findings the 
chiropractor rendered the opinion that it was most likely the 
Veteran's cervical and lumbar degenerative disc disease processes 
began at or very close to the same time.

In March 2010 the Veteran was afforded a VA C&P spine 
examination.  Based on a thorough review of the Veteran's claims 
file as well as a physical examination of the Veteran's cervical 
spine, the examiner diagnosed the Veteran as having severe 
degenerative joint disease of the cervical spine.  After an 
extensive explanation of the medical literature as well as the 
Veteran's medical history, based upon this review the examiner 
rendered the opinion that "there are too many confounding 
factors to allow me to say that it is at least as likely as not 
that the cervical [degenerative joint disease] was caused by or 
related to his motorcycle accident in 1986 or aggravated by his 
[service-connected] lumbar condition."  The examiner noted that 
there was no evidence that any other injury to the Veteran's 
cervical spine in service and there was no evidence of any 
continuity of symptoms between the Veteran's retirement from 
service in 1998 and the Veteran's first complaints of neck pain 
and stiffness in August 2005.  The examiner noted that there have 
been intermittent symptoms of a cervical disorder from 2004 to 
2010 and the notation of a work related incident is erroneous. 

In July 2010 a VA neurosurgeon provided an opinion regarding the 
etiology of the Veteran's cervical spine disability in response 
to a request for a medical opinion issued by the Board.  The 
specialist reported that the Veteran has been employed in a 
shipyard since retirement from the military.  The physician 
discussed the Veteran's 1986 motorcycle accident and stated that 
there was no indication of neck complaints either immediately 
after the motorcycle accident or until 2004.  The Veteran was 
noted to have dull axial neck pain fairly constant since 2004.  
He was reported to have undergone physical therapy as well as 
chiropractic treatment.  X-rays of the spine were noted to reveal 
degenerative changes.  The VHA specialist explained that the 
cervical and lumbar spines were the most mobile segments of the 
human spine and that they are, therefore, more prone to 
degenerative changes associated with repetitive motion.  The 
physician stated that the changes generally start in the third 
decade of life and by the age of 40 to 50 nearly 50 percent of 
the population show degenerative changes on X-ray.  The physician 
noted that excessive physical stress, trauma, and genetic factors 
play a role in the initial presentation and progression of the 
degenerative process.  Lumbar and cervical degeneration were 
noted to often coexist.  However, the physician stated that there 
was no causative relationship between lumbar and cervical disc 
disease and that based upon the physician's experience and the 
literature there was no evidence of lumbar degeneration causing 
or aggravating cervical degeneration.  Based upon a review of the 
clinical evidence as well as the literature, the VA neurosurgeon 
rendered the opinion that the Veteran's degenerative cervical 
spine disease was most likely related to repetitive motion of the 
cervical spine over the years, related to routine activities of 
his daily living, his work as well as the aging process.  The 
physician stated that she did not believe that the cervical spine 
disability was in any way caused by the Veteran's 1986 motorcycle 
accident or aggravated by the Veteran's service-connected lumbar 
spine disability.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a cervical spine 
disability, to include as secondary to a service-connected lumbar 
spine disability.  In reaching this determination, the Board 
notes that the Veteran's service treatment records do not reveal 
any complaint, diagnosis, or treatment for any cervical spine 
disability.  The Veteran's post service treatment records do not 
reveal any complaint, diagnosis, or treatment for any cervical 
spine disability until August 2005, more than 7 years after 
separation from service.  The Veteran has submitted an opinion of 
a chiropractor indicating that the Veteran's cervical spine 
disability is related to the Veteran's lumbar spine disability 
and arose at the same time as the Veteran's lumbar spine 
disability based upon the progress of the disorders as viewed on 
x-rays.  However, examination reports from a VA nurse 
practitioner and a VA neurosurgeon reveal that after a review of 
the evidence of record and the medical literature, there was no 
evidence associating the Veteran's cervical spine disability with 
the Veteran's 1986 in service motorcycle accident or the 
Veteran's service-connected lumbar spine disability.

The Board notes that it has a duty to assess the credibility and 
weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).  Where there is 
conflicting medical evidence, the Board may favor one medical 
opinion over another if it offers an adequate statement of 
reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Although all opinions by a medical professional 
constitute medical conclusions that the Board cannot ignore or 
disregard, the Board is not obligated to accept any physician's 
opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  In determining the 
probative value to be assigned to a medical opinion, the Board 
must consider three factors.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  The initial inquiry in determining 
probative value is to assess whether a medical expert was fully 
informed of the pertinent factual premises (i.e., medical 
history) of the case.  A review of the claims file is not 
required, since a medical professional can also become aware of 
the relevant medical history by having treated the Veteran for a 
long period of time or through a factually accurate medical 
history reported by the Veteran.  See id. at 303-304.

The second inquiry involves consideration of whether the medical 
expert provided a fully articulated opinion.  See id.  A medical 
opinion that is equivocal in nature or expressed in speculative 
language does not provide the degree of certainty required for 
medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The third and final factor in determining the probative value of 
an opinion involves consideration of whether an opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  In other words, a bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).

In short, a medical opinion will be considered probative if it 
includes clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  A medical opinion 
that is a factually accurate, fully articulated, and based on 
sound reasoning carries significant weight.  See Nieves-
Rodriguez, 22 Vet. App. at 304.

As discussed above, the opinion rendered by the Veteran's 
chiropractor was noted to be based upon a review of the x-rays.  
The Board notes that the opinion rendered by the Veteran's 
chiropractor was not accompanied by any rationale for the 
reported parallel progression of the Veteran's lumbar spine and 
cervical spine degenerative disc disease.  However, the VA nurse 
practitioner and the VA neurosurgeon, in rendering their 
opinions, provided a detailed review of the evidence of record, 
including consideration of the Veteran's medical history as well 
as discussion of the relevant medical literature in rendering 
their opinions.  As such, the Board finds the VA nurse 
practitioner and VA neurosurgeon's opinions to be more probative 
that the opinion rendered by the Veteran's chiropractor.

As the preponderance of the evidence is against a finding that 
the Veteran's cervical spine disability is due to the Veteran's 
in service motorcycle accident or due to or permanently 
aggravated by the Veteran's service-connected lumbar spine 
disability, entitlement to service connection for a cervical 
spine disability, to include as secondary to service-connected 
lumbar spine disability, is denied.


ORDER

Service connection for a cervical spine disability, claimed as 
neck pain, to include as secondary to a service-connected lumbar 
spine disability, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


